DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niemiec et al. (U.S. Publication No.2014/0228958 Al; hereinafter “Niemiec").
	Regarding claim 1, Niemiec discloses a spine stabilization and fusion system comprising: a lateral cage configured to be placed between an upper vertebra and a lower vertebra (see annotated Figure 6B below), wherein a face of the lateral cage includes an opening (lumen 612); and a lateral plate (see annotated Figure 6B below), wherein the lateral plate comprises: one or more holes extending from a lateral face of the lateral plate to a medial face of the lateral plate (counterbores 682 and 684), wherein the one or more holes are configured to receive one or more fasteners (bone screws 690); and a protrusion (see protrusion in annotated Figures 6B-6C 
	Regarding claim 2, Niemiec further discloses wherein the protrusion includes a threaded hole that extends therethrough (through hole 698 may include internal screw threads, see middle of para.0119).
	Regarding claim 3, Niemiec further discloses wherein the threaded hole in the protrusion comprises a first threaded hole (through hole 698) that aligns with a second threaded hole in the lateral plate (counterbore 686), wherein the second threaded hole extends from the lateral face to the medial face of the lateral plate (see para.0119).
	Regarding claim 4, Niemiec further discloses wherein the protrusion includes a top portion, a bottom portion (inferior extension plate 674 and superior extension plate 676), and a gap that separates the top portion from the bottom portion (see channel 678 in Figure 6C).
	Regarding claim 5, Niemiec further discloses wherein a first portion of the threaded hole is formed in the top portion of the protrusion and a second portion of the threaded hole is formed in the bottom portion of the protrusion (see para.0113).
Regarding claim 9, Niemiec further discloses wherein one or more edges of the protrusion are chamfered (see ridges on plates 706).
	Regarding claim 15, Niemiec also discloses a method of forming a spine stabilization and fusion system, the method comprising: forming a lateral cage that is configured to fit between an upper vertebra and a lower vertebra (see annotated Figure 6B below), and such that a face of the lateral cage includes an opening (lumen 612); and forming a lateral plate (see annotated Figure 6B below), wherein forming the lateral plate comprises: forming a protrusion on a medial face of the lateral plate, (see annotated Figure 6B below) wherein the protrusion mates with the opening in the face of the lateral cage (see Figures 7A and 7B); and forming one or more holes that extend from a lateral face of the lateral plate to a medial face of the lateral plate (counterbores 682 and 684), wherein the one or more holes are configured to receive one or more fasteners that extend into at least one of the upper vertebra and the lower vertebra (bone screws 690).
	Regarding claim 16, Niemiec further discloses wherein forming the protrusion includes forming an upper portion of the protrusion, a lower portion of the protrusion (inferior extension plate 674 and superior extension plate 676), and a gap in between the upper portion and the lower portion (see Figure 6C, see also para.0113).
	Regarding claim 17, Niemiec further discloses placing a first threaded hole through the protrusion such that the first threaded hole (through hole 698) aligns with a second threaded hole (counterbore 686) in the lateral plate (see para.0119).
	Regarding claim 19, Niemiec further discloses chamfering one or more edges of the protrusion (see ridges on plates 706).

    PNG
    media_image1.png
    318
    506
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    579
    786
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    676
    848
    media_image3.png
    Greyscale

Claims 1, 10-12, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lechmann et al. (U.S. Publication No.2014/0243985 Al; hereinafter “Lechmann”).
	Regarding claim 1, Lechmann  discloses a spine stabilization and fusion system comprising: a lateral cage (cage 10) configured to be placed between an upper vertebra and a lower vertebra, wherein a face of the lateral cage includes an opening (see semicircular groove 27 in Figure 5); and a lateral plate (front plate 8), wherein the lateral plate comprises: one or more holes extending from a lateral face of the lateral plate to a medial face of the lateral plate (boreholes 9), wherein the one or more holes are configured to receive one or more fasteners (fixation elements 20); and a protrusion formed on the medial face of the lateral plate (see semicircular rail 28 in Figure 6), wherein the opening in the face of the lateral cage receives the protrusion such that the face of the lateral cage surrounds an outer edge of the protrusion (see end of para.0020).
Regarding claim 10, Lechmann further discloses wherein the face of the lateral cage further comprises one or more partial holes (see boreholes 9a in Figure 5).
	Regarding claim 11, Lechmann further discloses wherein each of the one or more partial holes aligns with a portion of one of the one or more holes in the lateral plate (see middle of para.0024).
	Regarding claim 12, Lechmann further discloses wherein the one or more partial holes are formed on at least one of a top edge and a bottom edge of the face of the lateral cage (see Figure 5).
	Regarding claim 15, Lechmann also discloses a method of forming a spine stabilization and fusion system, the method comprising: forming a lateral cage that is configured to fit between an upper vertebra and a lower vertebra (cage 10), and such that a face of the lateral cage includes an opening (semicircular groove 27); and forming a lateral plate (front plate 8), wherein forming the lateral plate comprises: forming a protrusion on a medial face of the lateral plate (semicircular rail 28), wherein the protrusion mates with the opening in the face of the lateral cage (see end of para.0020); and forming one or more holes that extend from a lateral face of the lateral plate to a medial face of the lateral plate (boreholes 9), wherein the one or more holes are configured to receive one or more fasteners that extend into at least one of the upper vertebra and the lower vertebra (fixation elements 20).
	Regarding claim 20, Lechmann further discloses forming one or more partial holes on at least one of a top edge and a bottom edge of the face of the lateral cage (see boreholes 9a in Figure 5), wherein the one or more partial holes align with the one or more holes formed in the lateral plate (see middle of para.0024).

    PNG
    media_image4.png
    443
    559
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    399
    682
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Niemiec (U.S. Publication No.2014/0228958 Al) as applied to claim 1above, in view of McLaughlin et al. (U.S. Patent No.9,474,622 B2; hereinafter “McLaughlin”).
	Regarding claims 13 and 14, Niemiec discloses the claimed invention as disclosed in claim 1 above.  However, Niemiec fails to disclose a drill guide, wherein an end of the drill guide is configured to mate with the one or more holes in the lateral plate and comprises a cannulated end that is configured to receive a drill bit.  
	McLaughlin discloses a drill guide (insertion tool 610) for an intervertebral implant.  McLaughlin’s drill guide comprises an end configured to mate with one or more holes in the lateral plate (inserter tips 652, 654) and comprises a cannulated end (distal end of sleeve 650) that is configured to receive a drill bit (see Figures 62 and 63).  McLaughlin further discloses that having a cannulated insertion tool reduces the need for soft tissue refraction, and allows for the insertion of additional tools or instruments (col.22, ll.1-14).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a drill guide as taught by McLaughlin with Niemiec’s vertebral implant, in order to insert bone screws without damaging nearby soft tissue, and to allow for the introduction of additional tools to help stabilize the implant between adjacent vertebral bodies. 

    PNG
    media_image6.png
    552
    784
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    590
    595
    media_image7.png
    Greyscale

Allowable Subject Matter
Claims 6-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-8 and 18 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest claims 1, 2, 4 and 5 as discussed above and further disclose an inserter that has a threaded end, wherein the threaded end of the inserter is configured to thread into the threaded hole to at least temporarily secure the lateral plate to the lateral cage.  
Niemiec discloses an inserter that has a threaded end (set screw 694).  However, inserter 694 is configured to thread into a separate hole (blind hole 696) and not the threaded hole (through hole 698 and counterbore 686).  Furthermore, Niemiec does not disclose any other elements that read on the limitations of claims 6-8 and 18, nor would it be obvious to combine other references with Niemiec to read on the limitations of claims 6-8 and 18.  

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  An alternate interpretation of Niemiec, wherein the protrusion is interpreted as the grayed area in annotated Figure 6B above including actuator 700, has been found to read on the claimed invention.  Furthermore, Lechmann, and Niemiec in view of McLaughlin, have been found to read on the claimed invention.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773